Citation Nr: 0528620	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  90-22 634A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial increased evaluation in excess of 
10 percent for post-traumatic stress disorder (PTSD), prior 
to November 17, 2000.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran reportedly had active service from November 1969 
to July 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1988 rating decision from the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded the veteran service 
connection for PTSD and assigned a 10 percent evaluation 
effective May 13, 1986.  The Board construed the veteran's 
statement dated in October 1988, as a timely Notice of 
Disagreement (NOD) with that decision.  During the pendency 
of this appeal, by an RO decision dated in September 2004, 
the veteran's evaluation for PTSD was increased to 100 
percent disabling, effective November 17, 2000. 

Pursuant to the veteran's request, a personal hearing before 
a hearings review officer was held in October 1989.

Because the appeal for a rating for a PTSD disability is an 
appeal from an initial grant of service connection and an 
originally assigned rating, separate ratings may be assigned 
for separate time periods that are under evaluation.  That 
is, appellate review must consider the applicability of 
"staged ratings" based upon the facts found during the time 
period in question.  Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  For the period from May 13, 1986 to April 20, 1998 the 
veteran's PTSD was manifested by symptoms which more nearly 
approximated a disability picture consistent with 
considerable impairment of the ability to establish or 
maintain effective or favorable relationships with people and 
considerable industrial impairment.

2.  For the period from April 20, 1998 to prior to November 
17, 2000, the veteran's PTSD was manifested by behavior that 
made him a threat to other inmates while he was incarcerated 
and resulted in virtual isolation in the community and 
totally incapacitating psychoneurotic symptoms.


CONCLUSION OF LAW

1.  The criteria for a disability rating of 50 percent, but 
no higher, for PTSD were met for the period from May 13, 1986 
to April 20, 1998.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic 
Code 9411 (1996).

2.  The criteria for a disability rating of 100 percent for 
PTSD for the period from April 20, 1998 to prior to November 
17, 2000, have been met.  38 U.S.C.A. §§ 1155 and 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 
4.130, Diagnostic Code 9411 (1996)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Since this appeal arises from a 1988 rating decision, there 
was obviously no way to afford proper notice of VCAA since it 
had not yet been enacted.  However, the Board finds that 
subsequent communications, including an October 2004 letter, 
adequately advised the veteran of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statement of the case and in the 
October 2004 letter the appellant was advised of the types of 
evidence VA would assist in obtaining as well as the 
appellant's own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The October 2004 letter also advised the veteran 
to submit any pertinent evidence in his possession.  
Therefore, although the VCAA notice in this case came after 
the rating decision being appealed, the Board finds that any 
error was harmless.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to VA's duty to assist the veteran under VCAA, 
the Board finds that the RO has obtained all pertinent 
identified evidence.  The record also shows that the veteran 
has been afforded VA examinations in connection with his 
claim.  The Board finds that no further action is necessary 
and that the evidence now of record is sufficient to allow 
for an informed decision. 

Factual Background

The veteran's service records showed that he served in combat 
during the Vietnam War.  Service medical records, to include 
a February 1975 separation examination report, recorded 
complaints of insomnia and sleeping troubles since he joined 
the Army.  He was discharged from service "under honorable 
conditions."  

Following service discharge the veteran was incarcerated.  As 
a prison inmate, he underwent a psychiatric evaluation in 
January 1982.  The veteran presented emotional and somatic 
symptoms, which he believed were related to his experiences 
in the war.  The examining clinician noted chronic abuse of 
drugs.  He indicated that the veteran was immature, passive-
aggressive and unstable.  A medical report also dated in 
January 1982, showed that he reported problems sleeping.  The 
clinician observed that he had scars on his skin from 
scratching.  The veteran related that at night his mind would 
race with memories of killings while in Vietnam.  He also 
stated that he always felt tired and irritable and reported 
problems with interpersonal relationships and production 
while at work.

The veteran's application for benefits was received in May 
13, 1986.  He made a claim for insomnia, depression and PTSD.  
In May 1987 the RO received a statement from the veteran in 
support of his claim.  He reported having problems with 
interpersonal relationships, to include two failed marriages.  
He described having nightmares and flashbacks of his 
experiences in Vietnam.  In a June 1987 psychiatric report, a 
clinician noted that the veteran appeared to be having 
delayed stress syndrome, including nightmares, withdrawal, 
impaired interpersonal relations, guilt and depression.  It 
was recommended that he be admitted to the VA PTSD program as 
an alternative to incarceration.  

The veteran underwent a VA examination in February 1988 while 
he was incarcerated.  He reported that prior to discharge 
from active duty, he struck his commanding officer with an 
angry outburst.  The examiner noted a history of drug abuse 
and incarceration.  The veteran described experiencing 
flashbacks and becoming socially withdrawn.  He was easily 
irritated and was for that reason, moved to a cell by 
himself.  The examiner indicated that the veteran had 
exaggerated startled response.  On examination, the examiner 
observed that the veteran's vocal expression was low key.  
His emotional expression was somewhat constricted and there 
was an underlying angry and sad mood.  The veteran's remote 
memory was found to be impaired.  Although the examiner did 
not find evidence of hallucinations, he found that there were 
marked perceptual distortions whereby certain smells, sounds 
and visual imagery rekindled vivid images of Vietnam combat.  
He also had intrusive thoughts about his experiences in the 
war.  He was diagnosed with delayed onset of PTSD and 
substance abuse in partial remission.  Global Assessment of 
Functioning (GAF) score of 60 was reported.

At an informal hearing held in October 1989, the veteran 
testified that the work positions that he held following his 
release from prison required minimum contact with other 
workers.  

In January 1990, the veteran underwent a VA examination.  The 
examiner characterized his behavior during the interview as 
"cool."  There was no evidence of any distraction or 
thought disorder.  He was described as oriented, alert, 
coherent and logical.  His affect was somewhat constricted.  
The examiner diagnosed PTSD and polydrug abuse in remission, 
as well as antisocial character.  The examiner further noted 
the veteran's history with social and job difficulties 
related to his need for isolation and difficulty with 
closeness.  He also observed that the veteran had an 
intensely active memory regarding his Vietnam experience.  A 
GAF score of 70  was assigned.

The veteran was again incarcerated from 1997 to 2000.  A 
clinician noted in July 1997 that the veteran was withdrawn 
and would not watch programs about Vietnam.  He was also 
observed to be susceptible to noises that resembled 
explosions.  The records also reflected that the veteran 
continued to complain of trouble sleeping at night and 
accordingly he worked the night shift.  An April 20, 1998 
psychiatric record showed that due to PTSD from wartime 
trauma, he posed a threat for possible inadvertent attacks on 
other inmates, thus it was recommended that he be transferred 
to a single cell.  A September 1999 psychiatric note showed 
that the veteran was placed and continued to be living in 
single cell housing due to mental health, specifically PTSD.  

In a December 2000 VA Form 21-527 the veteran reported zero 
Social Security income and also checked the appropriate box 
saying that he had not applied for Social Security benefits 
as of that date.  

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the veteran initiated his appeal of 
the issues on appeal, he was appealing the original 
assignments of disability evaluation following awards of 
service connection. 38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  The severity of these 
disabilities are to be considered during the entire period 
from the initial assignment of a disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119(1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  During the 
course of the period covered by this appeal, the provisions 
of Diagnostic Code 9411 were revised.  Specifically, on 
October 8, 1996, the VA published a final rule, effective 
November 7, 1996, to amend the section of the Schedule for 
Rating Disabilities dealing with mental disorders.  61 FR 
52695, Oct. 8, 1996.  Where laws or regulations change after 
a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will subject to 
effective date laws and regulation.  
 
Under the version of Code 9411 in effect prior to November 7, 
1996, a noncompensable rating is for application where there 
are neurotic symptoms which may somewhat adversely affect 
relationships with others but which do not cause impairment 
of working ability.  A 10 percent rating is warranted where 
there are symptoms less than the criteria for the 30 percent 
rating, with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.  
 
A 30 percent rating for PTSD is warranted when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  In a precedent 
opinion, dated November 9, 1993, VA's General Counsel 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993).  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c).
 
The next higher rating of 50 percent rating is warranted when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is for application when the ability to establish 
or maintain effective or favorable relationships with people 
is severely impaired.  The psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  
 
The highest rating of 100 percent under this Code is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
criteria under DC 9411 for a 100% rating have each been found 
to be an independent bases for granting a 100% rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

According to the schedular criteria currently in effect, a 10 
percent rating is warranted where there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and the ability to perform 
occupational tasks only during periods of significant stress, 
or where the symptoms are controlled by continuous 
medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short - and long - term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet.App. 436 (2002).

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

Analysis

A.  The Period from May 13, 1986 to April 20, 1998

In this case, the Board finds persuasive evidence that 
demonstrates that during the period from May 13, 1986 to 
April 20, 1998, the veteran's service-connected PTSD was 
manifested by chronic sleep impairment, immaturity, passive-
aggression, intrusive memories of combat, nightmares and 
flashbacks of Vietnam, irritability, impaired interpersonal 
relationships, impaired production while at work, social 
withdrawal, guilt, depression, a history of drug abuse and 
incarceration, exaggerated startled response, anger and 
sadness, impaired remote memory, marked perceptual 
distortions and constricted behavior.  

As to the old criteria, the veteran has been shown to have 
considerable impairment of social and industrial adaptability 
prior to November 17, 2000.  As noted above, in January 1982 
he was described as immature, passive-aggressive and 
unstable.  The veteran had a history of insomnia and racing 
memories of Vietnam.  Additionally, he reported problems with 
interpersonal relationships and production while at work.  In 
May 1987 the veteran again related having problems with 
interpersonal relationships, to include two failed marriages.  
In the VA examination report dated in February 1988, the 
examiner noted that the veteran was isolated from other 
inmates due to his irritability.  The examiner observed that 
his vocal expression was low key and his emotional expression 
was somewhat constricted and there was an underlying angry 
and sad mood.  The veteran's remote memory was found to be 
impaired.  The examiner determined that the there were marked 
perceptual distortions whereby certain smells, sounds and 
visual imagery rekindled vivid images of Vietnam combat for 
the veteran.  He also had intrusive thoughts about his 
experiences in the war.  The evidence of record, to include 
the veteran's testimony at the informal hearing held in 
October 1989, shows that the jobs he held while incarcerated 
and in between prison terms required minimum contact with 
others.  After considering the evidence pertinent to this 
period of time, the Board finds that the resulting disability 
picture more nearly approximated a situation where his 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired and that 
by reason of psychoneurotic symptoms, his reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Such 
impairment under the old criteria warrants a 50 percent 
rating.

However, the Board finds that the preponderance of the 
evidence is against entitlement to a rating in excess of 50 
percent prior to April 20, 1998.  Under the old criteria, a 
70 percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The symptoms reflected in the evidence prior to 
April 20, 1998, does not approximate the criteria for a 70 
percent evaluation under either the old or the current 
version of Code 9411.  This is supported by the examination 
findings and consistent with the reported GAF score of 60 in 
February 1988 and 70 in January 1990.  These scores are 
indicative of mild to moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

B.  The Period from April 20, 1998 to November 16, 2000  

The highest available rating under the new criteria, 100 
percent, is warranted where the disorder is manifested by 
total occupational and social impairment due to persistent 
danger of hurting oneself or others.  The April 20, 1998 
psychiatric record showed that due to PTSD from wartime 
trauma, the veteran posed a threat for possible inadvertent 
attacks on other inmates, accordingly, he was transferred to 
a single cell.  A September 1999 psychiatric note showed that 
the veteran was placed and continued to be in single cell 
housing due to his PTSD.  As the veteran was determined to be 
a threat to other on April 20, 1998, he is entitled to a 100 
percent evaluation from April 20, 1998 to November 16, 2000.  

The Board also finds there is sufficient evidence to conclude 
that the veteran's history of substance abuse was a symptom 
of his service-connected PTSD.  As noted above, the Federal 
Circuit has held that 38 U.S.C. § 1110 does not preclude 
compensation for an alcohol or drug abuse disability 
secondary to a service-connected disability, or use of an 
alcohol or drug abuse disability as evidence of the increased 
severity of a service-connected disability.  See Allen, 237 
F.3d 1368. 

In this case, the Board finds that the evidence favoring a 50 
percent rating is in relative balance with that favoring a 30 
percent rating for the period between May 13, 1986 to April 
20, 1998, and 100 percent rating from the period starting 
April 20, 1998 to prior to November 17, 2000, when the 
veteran was determined to be a threat to others as a result 
of his mental health.  In such circumstances, the veteran is 
to be afforded the benefit of the doubt.  See 38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003); see also 
Gilbert, 1 Vet. App. at 53.  Accordingly, the Board finds 
that a 50 percent rating is warranted for the period from May 
13, 1986 to April 20, 1998, and 100 percent rating from the 
period starting April 20, 1998 to prior to November 17, 2000.  
To that extent, the benefit sought on appeal is granted.

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis are not met in the absence of evidence showing that the 
veteran's PTSD resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation); warranted frequent periods of hospitalization; 
or otherwise has rendered impractical the application of the 
regular schedular standards prior to February 10, 1007. See 
38 C.F.R. § 3.321(b)(1); Bagwell, 9 Vet. App. at 158-9; 
Floyd, 9 Vet. App. at 96; Shipwash, 8 Vet. App. at 227.


ORDER

An increased evaluation of 50 percent for PTSD is granted, 
effective from May 13, 1986 to April 20, 1998, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

A 100 percent disability rating is granted for PTSD for the 
entire period from April 20, 1998 to November 16, 2000, 
subject to controlling regulations applicable to the payment 
of monetary benefits.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


